Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/463454 RCE filed 04/20/2022.
Claims 30 & 36-39, 42, 44-50 have been examined and fully considered.
Claims 44-50 have been newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. Claims 30 & 36-39, 42, & 44-50 are rejected under 35 U.S.C. 103(a) as being obvious over SAROSIEK in “Conserved Metabolic Changes in Nondiabetic and
Type 2 Diabetic Bariatric Surgery Patients: Global Metabolomic
Pilot Study” in view of YU in"Plasma metabolomic profiles in association with type 2 diabetes risk and prevalence in Chinese adults,” as cited on IDS dated 05/23/2019 and further in view of PERICHON in US 20160116486.
 
	With respect to Claim 30 & 44, SARSOSIEK et al. teach of a method of biological profiling diabetes, and also suggest using the method for detection of impaired glucose tolerance (Page 2, column 1, 1.). SARSOSIEK more specifically teach of measuring levels of histidine compounds before and after bariatric surgery(abstract). SARSOSIEK teach of analyzing blood serum samples, and of measuring by liquid chromatography and tandem mass spectrometry(Page 2, column 1, last paragraph and column 2, 2.2). Further, SARSOSIEK teach of detecting levels of the histidine compounds imidazole propionate and urocanate and associating their levels to disease state of diabetes(Page 8, Figure 4, also Tables A1 & A 2 & A4, page 7, column 2 and other sections, specifically 3.). Specifically, Figure 4 shows the levels of imidazole propionate before surgery and after surgery. The levels measured are when the patient is known to have diabetes. Therefore-since both SARSOSIEK and the instant application detect both of the same compounds (imidazole propionate and urocanate) specifically for diabetes, and by the same method (mass spec and liquid chromatography), the ratio of these compounds to one another would necessarily be the same(and the ratios of the compounds measured in SARSOIEK pretreatment, would be what applicant is instantly claiming)--- unless a different method or processing was used—which if so, is not instantly claimed. Therefore- it would have been obvious to one of ordinary skill in the art when measuring two known compound associated with diabetes(urocanate and imidazole propionate), and it is known to look at charts for comparison of levels, to determine if a ratio of the two compounds or one another. In case this is not clear to one of ordinary skill in the art, YU and PERICHON et al. remedy this.
YU et al. teach of methods of detecting biomarkers that are associated in type two diabetes (abstract). Further, YU et al. teach of associating imidazole propionate with diabetes (Page 17, Table 2). YU et. al specifically teach of comparing the marker levels to levels found in a reference library (Page 4, 2.3, first paragraph), and further teach that the level of imidazole propionate is higher the higher the prevalence of diabetes is (ratio number on table 2 is over 1) (Table 2, page 17). Therefore, YU et al. specifically teach of forming a ratio with respect to imidazole propionate to indicate prevalence/risk of diabetes. It would have been obvious to one of ordinary skill in the art to determine a ratio of biomarkers compounds to utilize in determining diabetes risk as is done in YU in the method of SARSOSIEK due to the need in the art to develop better methods of diagnosing populations at high risk for diabetes so that the disease can be curtailed (YU, Page 2, first paragraph). YU and SARSOSIEK et al. do not teach of a urocanate /imidazole propionate to urocanate ratio.
	PERICHON et al. however is used to remedy this. PERICHON et al. teach of methods of detecting biomarkers for kidney disease and other diseases associated with kidney disease(abstract). PERICHON et al. further teach of detecting the levels of biomarkers in patients with diabetes (paragraph 0005), and specifically for type II diabetes (paragraph 0049 & 0058). PERICHON et al. even further teach of detecting the specific urine biomarkers of imidazole propionate and urocanate (Table III) by chromatography, mass spectrometry, and ELISA (paragraph 0052, 0074, 0086). PERICHON et al. also teach of comparing biomarkers in a ratio to each other, making the instant claimed ratio obvious (paragraph 0035,0100, 0120, 0069). It would have been obvious to one of ordinary skill in the art to detect a ratio of both urocanate in addition to imidazole propionate due to the need in the art for a better panel of biomarkers test that detects kidney and other associated diseases(diabetes) (PERICHON, paragraph 0005).
	With respect to Claim 31-33, YU et al. teach of the odds ratio of imidazole propionate being 1.36 for prevalent type two diabetes and .99 for the hazard ratio(Page 17, Table 2). Also-PERICHON et al. teach of measuring amounts of imidazole propionate and uroconate and correlating them to disease (Table III). Generally, differences in concentration (including concentration ratios) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to Claims 36, & 45-46 YU et al. teach of the odds ratio of imidazole propionate being 1.36 for prevalent type two diabetes and .99 for the hazard ratio(Page 17, Table 2). Also, generally, differences in concentration(including concentration ratios) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to Claims 37-39, & 47-49 YU et al. teach of using blood samples(Page 3, 2.1, first paragraph), in addition to SARSOSIEK teaching this above.
With respect to Claims 42 & 50, PERICHON et al. teach of using a liquid chromatographer, mass spectrometry, and ELISA, sometimes in combination(paragraph 0086, 0089, Claim 51) in addition to SARSOSIEK teaching of this as shown above.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference, SARSOSIEK is used as the primary reference.
The 101 rejections had been overcome due to the instant amendments as have the prior 112 rejections.
Thought the instant claims are now clear- they remain very broad.
Though it is true, that the newly used reference SARSOSIEK does not specifically call out the exact numbers of the claimed ratios- they would necessarily be the same. The ratios of the compounds measured in SARSOIEK pretreatment, would be what applicant is instantly claim--- unless a different method or processing was used—which if so, is not instantly claimed. Therefore- it would have been obvious to one of ordinary skill in the art when measuring two known compound associated with diabetes(urocanate and imidazole propionate), and it is known to look at charts for comparison of levels, to determine if a ratio of the two compounds or one another.
The other two references are just used to strengthen these points- that the claimed ratios are obvious—unless different processing is used.
	
	All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797